Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000771
                                                      15-JUN-2017
                                                      10:10 AM
                          SCWC-15-0000771

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                                ZH,
                  Petitioner/Plaintiff-Appellant,

                                vs.

                             CH, nka CG,
                   Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000771; UCCJEA NO. 14-1-6026)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s application for writ

 of certiorari, filed on May 8, 2017, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, June 15, 2017.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson